     Case 2:20-cr-00322-ODW Document 17 Filed 08/18/20 Page 1 of 9 Page ID #:90



 1   NICOLA T. HANNA
     United States Attorney
 2   CHRISTOPHER D. GRIGG
     Assistant United States Attorney
 3   Chief, National Security Division
     ANIL J. ANTONY (Cal. Bar No. 258839)
 4   Assistant United States Attorney
     Deputy Chief, Cyber & I.P. Crimes Section
 5   JOSEPH B. WOODRING (Cal. Bar No. 272940)
     Assistant United States Attorney
 6   Cyber & I.P. Crimes Section
          1500 United States Courthouse
 7        312 North Spring Street
          Los Angeles, California 90012
 8        Telephone: (213) 894-6579/0284
          Facsimile: (213) 894-2927
 9        E-mail:    anil.j.antony@usdoj.gov
                     joseph.woodring@usdoj.gov
10
     Attorneys for Plaintiff
11   UNITED STATES OF AMERICA

12                          UNITED STATES DISTRICT COURT

13                    FOR THE CENTRAL DISTRICT OF CALIFORNIA

14   UNITED STATES OF AMERICA,              No. 2:20-CR-00322-ODW

15             Plaintiff,                   STIPULATION AND JOINT REQUEST FOR
                                            PROTECTIVE ORDER LIMITING
16             v.                           DISCLOSURE OF SENSITIVE
                                            INFORMATION
17   RAMON OLORUNWA ABBAS,
       aka “Ray Hushpuppi,”
18     aka “Hush,”

19             Defendant.

20

21        Plaintiff, United States of America, by and through its counsel

22   of record, the United States Attorney for the Central District of

23   California and Assistant United States Attorneys Anil J. Antony and

24   Joseph B. Woodring, and defendant RAMON OLORUNWA ABBAS

25   (“defendant”), by and through his counsel of record, Gal Pissetzky

26   (collectively the “parties”), for the reasons set forth below,

27   hereby stipulate, agree, and request that the Court enter a

28   Protective Order in this case.
     Case 2:20-cr-00322-ODW Document 17 Filed 08/18/20 Page 2 of 9 Page ID #:91



 1   The bases for this stipulation and request are the following:

 2             On July 29, 2020, the United States Attorney filed an

 3   Information charging defendant with violations of 18 U.S.C.

 4   §§ 1956(h) (Conspiracy to Engage in Money Laundering); 1349

 5   (Conspiracy to Commit Wire Fraud); 1956(a)(2)(B)(i) (International

 6   Money Laundering); and 1957 (Engaging in Monetary Transactions in

 7   Property Derived from Specified Unlawful Activity).         Defendant is

 8   detained pending trial.

 9             As part of its investigation in the above-captioned case,

10   the government is in possession of documents related to the charges

11   against defendant, and seeks to provide those documents to counsel

12   for defendant (although some of the materials may exceed the scope

13   of the government’s discovery obligations).        The government’s

14   discovery productions will consist of thousands of pages of

15   documents, as well as additional audio and video files, forensic

16   extractions of data from digital devices, and PDF and/or HTML files

17   containing documents seized from online accounts.

18             Among the documents that the government intends to produce

19   to defendant are documents that contain personal identifying

20   information (“PII”) of real persons pursuant to Federal Rule of

21   Criminal Procedure Rule 16(d)(1), including personal names, dates of

22   birth, addresses, government identification numbers, financial

23   account numbers, email addresses, photographs, and other PII, as

24   well as material that may contain information within the scope of

25   the Privacy Act.    Some of this information relates to victims and

26   witnesses, while in other instances it relates to coconspirators.

27   Additionally, the government intends to produce sensitive financial

28   information related to victims, information related to uncharged

                                           2
     Case 2:20-cr-00322-ODW Document 17 Filed 08/18/20 Page 3 of 9 Page ID #:92



 1   coconspirators, and potentially sensitive information related to law

 2   enforcement investigative techniques and ongoing law enforcement

 3   investigations.   The information described in this paragraph is

 4   collectively referred to herein as “Sensitive Information.”

 5             The purpose of the proposed Protective Order is to prevent

 6   the unauthorized dissemination, distribution, or use of materials

 7   containing Sensitive Information.         If this Sensitive Information is

 8   disclosed to defendant without limitation, it will risk exposure of

 9   (a) the privacy and security of the information’s legitimate owners,

10   (b) sensitive victim-related information; (c) information about

11   uncharged subjects of the government’s investigation and other law

12   enforcement investigations, and (d) potentially sensitive law-

13   enforcement investigative techniques.        The government has an ongoing

14   obligation to protect victims and third parties, and also wishes to

15   protect against the dissemination of other of the information.           The

16   government thus cannot simply produce to defendant an unredacted set

17   of discovery containing Sensitive Information.

18             Sensitive Information makes up a significant part of the

19   discovery in this case.     Sensitive Information is interspersed

20   throughout the discovery in this case, and the Sensitive Information

21   itself, in many instances, has evidentiary value.         To redact this

22   information by hand would be prohibitively time consuming and,

23   significantly, may also prevent defense counsel from effectively

24   reviewing relevant material in the documents containing Sensitive

25   Information.   Additionally, if the government were to attempt to

26   redact all this information in strict compliance with Federal Rule

27   of Criminal Procedure 49.1, the Central District of California’s

28   Local Rules regarding redaction, and the Privacy Policy of the

                                           3
     Case 2:20-cr-00322-ODW Document 17 Filed 08/18/20 Page 4 of 9 Page ID #:93



 1   United States Judicial Conference, the defense would receive a set

 2   of discovery that would be highly confusing and difficult to

 3   understand, and defense counsel would not be able to adequately

 4   evaluate the case, advise his or her client, or prepare for trial.

 5             The parties recognize that the materials containing

 6   Sensitive Information that the government produces to the defense

 7   pursuant to the proposed protective order are solely for the use of

 8   defendant, his attorneys, or other individuals or entities acting

 9   within the attorney-client relationship to prepare for the trial in

10   this case.   Accordingly, the parties jointly request a Protective

11   Order that will permit the government to produce discovery that

12   preserves the privacy and security of victims, third parties, and

13   coconspirators, and protects the government’s interests mentioned

14   above, while placing limitations on defendant’s ability to

15   disseminate and distribute Sensitive Information.

16             Therefore, the parties stipulate to the entry of the

17   Protective Order for discovery that the government will provide to

18   counsel for defendant in the above-captioned case.         The Protective

19   Order will encompass any and all discovery produced in this case —

20   that is, any written or typed documentation, electronic data, and/or

21   audio or video recordings provided to the defense team, as defined

22   below, including any paper or electronic copies of the discovery

23   produced before or after the execution of the Protective Order.

24             The parties hereby stipulate that the following

25   conditions, if ordered by the Court in the proposed Protective

26   Order, will serve the above-described interests, while permitting

27   the defense to understand the government’s evidence against

28   defendant:

                                           4
     Case 2:20-cr-00322-ODW Document 17 Filed 08/18/20 Page 5 of 9 Page ID #:94



 1             a.    The term "document" shall include written or printed

 2   matter of any kind including originals, conforming copies, and non-

 3   conforming copies (e.g., a copy of an original with an added

 4   notation).   The term "document" shall also include letters, reports,

 5   summaries, memoranda, notes, communications, telexes, cables,

 6   telecopies, telegrams, facsimiles, microfilms, reports, photographs,

 7   charts, graphs, maps, invoices, accountings, worksheets, bulletins,

 8   transcripts, and messages, as well as alterations, amendments,

 9   modifications and changes of any kind to the foregoing; and all

10   recordings of information on computer, magnetic, electronic, or

11   optical media such as computer hard drives, DVDs, CDs, audio or

12   video tapes, computer tapes or discs, microfiche, films, and all

13   manner of electronic data processing storage.

14             b.    The term "Protected Discovery" shall mean the

15   Sensitive Information contained in such documents that are produced

16   to defendant and/or defense counsel by the government in discovery

17   in this case.

18             c.    The government may mark discovery produced subject to

19   the Protective Order as “SUBJECT TO PROTECTIVE ORDER,” although such

20   a mark is not necessary to bring materials under the protections of

21   the Protective Order.

22             d.    For purposes of the Protective Order, the term

23   “defense team” refers to (1) defendant, (2) defendant’s counsel of

24   record, (3) other attorneys at defense counsel’s law firm who may be

25   consulted regarding case strategy in the above-captioned matter,

26   (4) defense investigators who are assisting defense counsel with

27   this case, (5) retained experts or potential experts, and

28   (6) paralegals, legal assistants, and other support staff to

                                           5
     Case 2:20-cr-00322-ODW Document 17 Filed 08/18/20 Page 6 of 9 Page ID #:95



 1   defendant’s counsel of record providing assistance on this case --

 2   all of whom shall be advised by undersigned defense counsel of their

 3   obligations under the Protective Order and must affirm to

 4   undersigned defense counsel that they agree to be bound by the terms

 5   of the Protective Order prior to being granted access to Protected

 6   Discovery.    The term “defense team” does not include family members

 7   or any other associates of defendant.

 8               e.   The defense team shall not permit anyone who is not a

 9   member of the defense team to retain in his or her possession any

10   Protected Discovery.

11               f.   The defense team shall access and use Protected

12   Discovery for the sole purpose of preparing for trial or any related

13   proceedings in the above-captioned criminal matter, including any

14   appeal and any motion filed by defendant pursuant to 28 U.S.C. §

15   2255, and for no other purpose.

16               g.   The defense team may review Protected Discovery with

17   witnesses or witnesses’ counsel in this case.        Before being shown

18   any portion of the Protected Discovery, however, any witness or

19   witness’ counsel must be informed of, and agree to be bound by, the

20   requirements of the Protective Order.       No witness or witness’

21   counsel may retain the Protected Discovery, or any copy thereof,

22   after his or her review of those materials with the defense team is

23   complete.

24               h.   The undersigned counsel of record for defendant

25   shall, as the defense team's custodian of the Protected Discovery,

26   keep a list of witnesses who have agreed to be bound by the terms of

27   this Protective Order, which list may be disclosed to the Court in

28

                                           6
     Case 2:20-cr-00322-ODW Document 17 Filed 08/18/20 Page 7 of 9 Page ID #:96



 1   the event that the Court is asked to determine whether a possible

 2   breach of the Protective Order has occurred.

 3             i.    The defense team shall maintain the Protected

 4   Discovery safely and securely, and shall exercise reasonable care in

 5   ensuring the confidentiality of those materials.

 6             j.    To the extent that notes are made that memorialize,

 7   in whole or in part, the contents of any Protected Discovery, or to

 8   the extent that copies are made for authorized use by members of the

 9   defense team, such notes, copies, or reproductions become Protected

10   Discovery and must be handled in accordance with the terms of the

11   Protective Order.

12             k.    In the event that a party needs to file Protected

13   Discovery with the Court or divulge the contents of such materials

14   in court filings, the filing should be made under seal, unless the

15   parties agree in writing that the specific document or documents may

16   be filed in the public record.      If the Court rejects the request to

17   file such information under seal, the party seeking to file such

18   information shall provide advance written notice to the other party

19   to afford such party an opportunity to object or otherwise respond

20   to such intention before the filing.       If the other party does not

21   object to the proposed filing, the party seeking to file such

22   information shall redact the Sensitive Information and make all

23   reasonable attempts to limit the divulging of Sensitive Information.

24             l.    Upon the final disposition of this case, the

25   Protected Discovery shall not be used, in any way, in any other

26   matter, absent a court order.      All Protected Discovery maintained in

27   the defense team’s files shall remain subject to the Protective

28   Order unless and until such order is modified by court order.

                                           7
     Case 2:20-cr-00322-ODW Document 17 Filed 08/18/20 Page 8 of 9 Page ID #:97



 1   Within thirty days of the conclusion of appellate and post-

 2   conviction proceedings, the defense team shall return the Protected

 3   Discovery, certify that such materials have been destroyed, or

 4   certify that such materials are being kept by defense counsel

 5   pursuant to the Business and Professions Code and the Rules of

 6   Professional Conduct.

 7             m.    In the event that there is a substitution of counsel

 8   prior to when such documents must be returned, new defense counsel

 9   must sign this Protective Order before any Protected Discovery may

10   be transferred from the undersigned defense counsel to the new

11   defense counsel, who then will become the defense team’s custodian

12   of the Protected Discovery and who shall then become responsible,

13   upon the conclusion of appellate and post-conviction proceedings,

14   for returning to the government, certifying the destruction of, or

15   certifying the retention pursuant to the Business and Professions

16   Code and the Rules of Professional Conduct of all Protected

17   Discovery.

18             n.    The parties may modify the definition of Sensitive

19   Information by stipulation.

20        7.   Defense counsel has conferred with defendant regarding

21   this stipulation and the proposed Protective Order, and defendant

22   agrees to the terms of the proposed Protective Order.

23   //

24   //

25   //

26   //

27   //

28   //

                                           8
     Case 2:20-cr-00322-ODW Document 17 Filed 08/18/20 Page 9 of 9 Page ID #:98



 1        8.   Accordingly, the parties have agreed to request that the

 2   Court enter a Protective Order in the form submitted herewith.

 3        IT IS SO STIPULATED.

 4        DATED: August 10, 2020               NICOLA T. HANNA
                                               United States Attorney
 5
                                               CHRISTOPHER D. GRIGG
 6
                                               Assistant United States Attorney
 7                                             Chief, National Security Division

 8
                                               _______________________________
 9                                             ANIL J. ANTONY
                                               JOSEPH B. WOODRING
10                                             Assistant United States Attorneys
11
                                               Attorneys for Plaintiff
12                                             UNITED STATES OF AMERICA

13

14                August 17, 2020
          DATED: _________________             ___________________________
15                                             GAL PISSETZKY
                                               Attorney for Defendant
16                                             RAMON OLORUNWA ABBAS

17

18

19

20

21

22

23

24

25

26

27

28

                                           9
